DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a dishwasher comprising a tub; a spray arm; a sump; a filter that defines an opening at a bottom of the filter, that extends to a bottom surface of the sump, and that is separably mounted to the sump, the filter being configured to remove foreign substances from wash water in the sump; a wash pump; and a circulation passage that passes through the bottom surface of the sump and is in fluid communication with an interior of the filter, the circulation passage being configured to guide, to the sump, at least a portion of wash water that is supplied to the spray arm; wherein the circulation passage is configured to supply at least the portion of wash water to the interior of the filter.
The closest prior art of record is that of U.S. Patent Application No. 20080060690 to Buser.  Buser teaches a dishwasher comprising a tub; a spray arm; a sump; a filter that defines an opening at a bottom of the filter, and that is separably mounted to the sump, the filter being configured to remove foreign substances from wash water in the sump; a wash pump; wherein the circulation passage is configured to supply at least the portion of wash water to the interior of the filter.  Buser does not teach a filter that extends to a bottom surface of the sump and a circulation passage that passes through the bottom surface of the sump and is in fluid communication with an interior of the filter, the circulation passage being configured to guide, to the sump, at least a portion of wash water that is supplied to the spray arm.
The advantage of the current invention over that of the prior art to Buser is that by extending to a bottom surface of the sump and the configuration of the circulation passage allows, not only can the current invention supply filtered water to the spray arm, but also allow water to flow through the filter during drainage to remove debris from a surface thereof, maintaining an efficiency thereof.
Since claim 1 is allowed, claims 2-8, 11, and 19-28 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711